Claimant, the widow of a deceased employee, appeals from the denial of her claim -for death benefits. The claim was denied upon the ground the employee died from natural causes. The only medical witness produced was a Dr. Baker, who testified on behalf of the claimant. The employer and carrier filed medical reports by five physicians, some verified and others unverified. Decision reversed on the law, without costs, and matter remitted to the Workmen’s Compensation Board for further consideration, with leave to the parties to offer further medical testimony if they are so advised. (Eretza v. Fort Montgomery Iron Works, 193 App. Div. 817; Cooney v. Empire Construction Co., 210 App. Div. 816.) All concur. [See post, p. 907.]